No.    94-391
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1995


IN RE THE MARRIAGE OF
RAYMOND E. WHITE,
          Petitioner/Respondent,

and
PATRICIA N. WHITE,                                     AUG241895
          Respondent/Appellant.




APPEAL FROM:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone,
               The Honorable William J. Speare, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Joan Meyer Nye, Nye       & Myer, Billings, Montana
          For Respondent:
               Gregory R. Todd,          Hanson,   Roybal,   Lee   & Todd,
               Billings, Montana


                                   Submitted on Briefs:      May 25, 1995
                                                    Decided: August 24, 1995
Filed:
Justice James C. Nelson delivered the Opinion of the Court.

      This is an appeal from the order of dissolution and attendant

findings of facts and conclusions of law handed down by the

Thirteenth Judicial District Court, Yellowstone County. We affirm.

      Appellant presents four issues for review:


      I.   Did the District Court abuse its discretion in its
      division of the net marital estate?

      II.  Did the District Court abuse its discretion by
      denying maintenance to Patricia?

      III. Did the District Court abuse its discretion by not
      awarding Patricia attorney's fees?

      IV.  Did the District Court abuse its discretion in
      awarding Raymond all of the income tax dependency
      exemptions for the couple's children?

      The parties were married on December 12, 1970 and separated

approximately June 18, 1993.         The couple have four children, ages

21, 18, and twins, 17.          (Three of these children are issue of the

union.)      During most of the marriage Patricia White (Patricia) was

a homemaker.      However,     in May of 1993 she graduated with a degree

in special education training, but has only worked as a substitute

teacher sporadically in the Billings area.           Patricia works as a

van-driver/maid for the War Bonnet Inn making $4.75 per hour

because      she says that she has been unable to find permanent

employment in her field.
      Raymond White (Raymond) has worked for UPS for fourteen years

and at the time of the bench trial he was a supervisor in the

Sparks,      Nevada,   area.     During 1993,   Raymond was on a special

assignment   in Nevada and incurred many expenses which were or will

                                        2
be reimbursed by UPS.

     There is no argument concerning custody as all involved agree
that joint custody is in the best interests of the children.

Patricia     is    the   primary   custodial   parent.      The court directed

Raymond to pay $1,085.00 for all three children and if the son
decided not to finish school but become emancipated, Raymond would

pay only $843.00.

     The court denied Patricia's request for maintenance and for

attorney's fees.         Patricia appeals.


     Did the District Court abuse its discretion in its division of

the net marital estate?

         Patricia argues that the District Court did not value the

property correctly and did not accept her valuations of certain

items.      Patricia believes that the court should have accepted her

valuation because she had items appraised and Raymond did not.

         Raymond argues that the District Court was not bound to accept

Patricia's        valuations   of property even          though she had items

appraised.
     District courts have wide discretion in dividing a marital

estate as long as it is done equitably.                  In re Marriage of Rada

(1994),     263 Mont. 402, 869 P.2d 254. District courts are required
to make an "equitable distribution" of the marital estate, but that

does not necessarily mean             courts are bound to make an equal

distribution. Rada I263 Mont. at 405, 869 P.2d at 256; § 40-4-202,
               -
MCA. A district court's findings of fact regarding division of the


                                          3
marital estate will not be disturbed unless clearly erroneous. in
re Marriage of Rock (1993), 257 Mont. 476, 850 P.2d 296.        As long
as the district court's judgment is based upon substantial credible
evidence, this Court will not alter that judgment unless there is
a clear abuse of discretion.     In re Marriage of Scoffield (19931,
258 Mont. 337, 852 P.2d 664.
     The main contention here is the amount of money that Raymond
borrowed twelve days before trial.        Patricia argues that Raymond
borrowed $55,000 in a consolidation loan twelve days before trial
and paid off the house loan of $26,740.65, and another loan for
stocks at $15,789.85,     but he did not account for approximately
$12,400 from the total borrowed.         Patricia contends that because
the District Court included the entire $55,000 as a marital debt
attributable to Raymond, that she has been deprived of thousands of
dollars in assets.
     A review of the record in this case shows that when the court
made the final tally of assets and debts, Patricia had $20,000 more
in assets than Raymond.    The court fairly attributed to Raymond the
entire $55,000 debt based upon the court's acceptance of Raymond's
explanation of what he paid with that money.      Raymond testified and
submitted a list of what he paid with the $55,000.
     Further, simply because the court did not accept Patricia's
appraised value of certain   items   of the couple's personal property,
it does not follow that the division of the marital estate was
unfair or that Raymond's valuation was in error.       The court was not
required to accept the sworn testimony of Patricia's expert.       In re

                                     4
Marriage of Luisi (1988), 232 Mont. 243, 756 P.2d 456.             The record
reveals that Patricia's "expert"       was an ex-boyfriend who appraised
Raymond's tools but did not have as much professional experience in

such valuation as Raymond who had once owned and operated a service

station.

        There is nothing in the record which shows the court's

findings to have been clearly erroneous.                 The record reveals

substantial     evidence     to support     the District Court's use of

Raymond's     evaluations.    We hold that the District Court did not

abuse its discretion in its division of the net marital estate.
                                      II.
        Did the District      Court   abuse    its discretion by denying

maintenance to Patricia?

        Patricia argues that the District Court should have awarded

her maintenance because her financial need exceeds her income.

Raymond argues that Patricia has            a college degree but has not

looked for work in her field.

        The District Court has discretion as to whether to award

maintenance,    and we will not set that decision aside unless the

court's clear error constitutes an abuse of discretion.                   In re

Marriage of Tahija (1992), 253 Mont. 505, 833 P.2d 1095.              Property

dispositions are generally preferred over maintenance in marital

dissolution     matters.     In re Marriage of Smith (19931, 260 Mont.
533,    861 P.2d 189.      As mentioned before, here, the court awarded

Patricia $20,000 more in assets,            including   the   debt-free   family

home.

                                       5
     The court considered the elements of § 40-4-203, MCA, in

deciding the maintenance issue and came to the conclusion that both
parties were living beyond their incomes and that Patricia could

have found a teaching job had she put some effort into obtaining

employment in her chosen field.           The record bears out the court's
evaluation.      Patricia graduated with honors with a degree in

special education, yet she is working as a van-driver/maid.                 She
admitted at trial to not completing her placement file and to not

obtaining letters of recommendation.           She also spent ten days in
California in the spring of 1993 at the prime time to apply for

teaching jobs.     Therefore, we conclude that the District Court did

not abuse its discretion in failing to award Patricia maintenance.

                                     III.
     Did the District Court abuse its discretion by not awarding

Patricia attorney's fees?

     Patricia argues that she is unable to pay her attorney's fees.

Raymond argues that he cannot pay either.            Section 40-4-110, MCA,

makes the award of attorney's fees in dissolutions permissive with

the court.     In re Marriage of Spence (1993), 257 Mont. 188, 849

P.Zd 161.

     Here,    the court made a finding that both parties were living

beyond their means and that Patricia had the potential to obtain a

professional     position.    We have held that when neither party is

better able      to   pay    attorney's     fees,   each   party   should   be

responsible for his or her own fees.                In re Marriage of Hall

(1987),   228 Mont. 36, 740 P.2d 684.


                                       6
     We hold the District Court did not abuse its discretion by
failing to award Patricia her attorney's fees.
                                       IV.
     Did the District Court abuse            its discretion in awarding
Raymond     all of the income tax dependency exemptions for the
couple's    children?
     Both    parties    sought   the   exemptions for the couple's three
minor children. The court awarded all exemptions to Raymond who is
paying $1,085.00 per month child support.               The court heard
substantial evidence concerning the couple's property and income-
earning potential and decided to award the exemptions to Raymond.
Patricia has cited no authority for her argument that she should
have received these exemptions.
     The decision to award income tax dependency exemptions is not
a finding of fact nor a conclusion of law, but is made within the
discretionary power of the court to reach an equitable property
decision.     Marriase of Rock, 850 P.2d at 298. We will not disturb
these discretionary rulings by the court unless the court abused
its discretion.        Marriacre of Rock, 850 P.2d at 298.    Patricia has
provided us with no persuasive legal argument to justify her
assertion that the court abused its discretion.              Therefore,   we
conclude that the court did not abuse its discretion in awarding
Raymond exemptions for the couple's three children.
     Affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

                                        7
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the

West Publishing Company.




                                 8
                                     August 24, 1995

                              CERTIFICATE OF SERVICE

I hereby certify that the following certified order was sent by United States mail, prepaid,
to the following named:


Joan Meyer Nye
NYE & MEYER, P.C.
3317 Third Avenue North
Billings, MT 59101

Gregory R. Todd
HANSON & TODD
Transwestem II Building, Suite 205
404 North 31st Street
Billings, MT 59101

                                                 ED SMITH
                                                 CLERK OF THE SUPREME COURT
                                                 STATE OF MONTANA

                                                 RV.
                                                 YI.
                                                       +-T?zJh
                                                 Deputy -